Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-0809)

Complainant
v.

Kuma H. Mamie
d/b/a 7-Eleven #22921,

Respondent.
Docket No. C-13-973
Decision No. CR2932

Date: September 26, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Kuma H. Mamie d/b/a 7-Eleven #22921,
at 8101 Fenton Street, Silver Spring, Maryland 20910, and by filing a copy of the
complaint with the Food and Drug Administration's (FDA) Division of Dockets
Management. The complaint alleges that, 7-Eleven #22921 impermissibly sold
cigarettes to a minor on two separate occasions and failed to verify the purchaser’s
age by means of photo identification containing a date of birth, violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. Part 1140. CTP seeks to impose a $500 civil
money penalty against Respondent 7-Eleven #22921.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 10, 2013, CTP served the
complaint on Respondent 7-Eleven #22921 by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent 7-Eleven #22921 has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At Respondent's business establishment, 8101 Fenton Street, Silver Spring,
Maryland 20910, on August 2, 2012, an FDA-commissioned inspector
observed a sale of cigarettes to a person younger than 18 years of age;

e At Respondent's business establishment, 8101 Fenton Street, Silver Spring,
Maryland 20910, on August 2, 2012, an FDA-commissioned inspector
observed that staff failed to verify, by means of photo identification
containing the bearer's date of birth, that no purchaser of cigarettes or
smokeless tobacco is younger than 18 years of age;

e Ina warning letter dated October 11, 2012, CTP informed Respondent of
the inspector's August 2, 2012 observations, and that such actions violate
federal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b)(1). The letter further
warned that Respondent's failure to correct its violations could result in a
civil money penalty or other regulatory action;

e At approximately 2:07 p.m. ET on December 13, 2012, at Respondent's
business establishment, 8101 Fenton Street, Silver Spring, Maryland 20910,
an FDA commissioned inspector observed the sale of a package of Newport
Box cigarettes to a person younger than 18 years of age; staff also failed to
verify, by means of photo identification containing the bearer's date of
birth, the purchaser’s age.

These facts establish Respondent 7-Eleven #22921’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B);

21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part
1140 under section 906(d) of the Act. 21 U.S.C. 387(a); see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a),
no retailer may sell cigarettes or smokeless tobacco to any person younger than 18
years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of
photo identification containing the bearer's date of birth, that no person purchasing
cigarettes or smokeless tobacco is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Kuma H. Mamie d/b/a 7-Eleven #22921. Pursuant to 21 C.F.R.

§ 17.11 (b), this order becomes final and binding upon both parties after 30 days
of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

